                                                 . i )('   :~._:!',;y
                                                  · '['t,IENT
UNITED STATES DISTRICT COURT                    ; .cCTRONICALLYFILED
SOUTHERN DISTRICT OF NEW YORK                 ; DOC#: -----+--+---+-
-------------------------------------x
                                               0 ATE FILED:
UNITED STATES OF AMERICA,

                                                05-cr-538 (JSR)
          -v-

                                                             ORDER
DAMIAN BROWN,

                Defendant.
-------------------------------------x

JED S. RAKOFF, U.S.D.J.

     On January 14, 2020, the Court received a prose letter

from defendant Damian Brown asking the Court to assign a federal

defender to represent him in a 28 U.S.C. § 2255 motion in light

of Rehaif v. United States, 139 S. Ct. 2191 (2019). The Court

hereby denies the request for appointment of counsel, as the

Court finds his rationale for the request to lack merits.

     Nonetheless, the Court hereby directs the Clerk of the

Court ~o transfer the instant letter to the Court of Appeals for

the Second Circuit on the possibility that it could be construed

as a§ 2255 motion, in which case it is a successive§ 2255

motion given that Brown previously filed a first§ 2255 motion

on October 31, 2011   (which the Court denied) . 1 See 11-cv-7797

(JSR) (GWG), ECF Nos. 1, 13.


1 Pursuant to 28 U.S.C. § 2255(h), "[a] second or successive
motion must be certified as provided in section 2244 by a panel
of the appropriate court of appeals." Section 22 4 4 (b) ( 3) (A)
provides that "[b]efore a second or successive application

                                 -1-
     SO ORDERED.



Dated:    New York, NY
          January 20, 2020




permitted by this section is filed in the district court, the
applicant shall move in the appropriate court of appeals for an
order authorizing the district court to consider the
application." When a petitioner files a successive habeas
petition without first obtaining certification of the Court of
Appeals, "the district court should transfer the petition or
motion to [the Court of Appeals] in the interest of justice."
Corrao v. United States, 152 F. 3d 188, 190 (2d Cir. 1998).

                               -2-
